Citation Nr: 0217748	
Decision Date: 12/09/02    Archive Date: 12/18/02	

DOCKET NO.  91-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1974 
to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision by 
the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina, Regional Office (RO) that confirmed a 
prior determination by the RO denying the veteran 
entitlement to a total disability rating based on 
individual unemployability.

In August 1991, the Board remanded the case to the RO for 
further development.  Following supplemental statements of 
the case furnished to the veteran in October 1992, 
December 1993, June 1994, January 1995, September 1995 and 
December 1995, the veteran appeared at a hearing at the RO 
in May 1996 before the undersigned member of the Board.  
The case was then transferred to the Board in Washington, 
D.C., where it was again remanded to the RO in April 1997.  
The case was returned the Board in October 1997; the Board 
denied the veteran's claim for entitlement to a total 
disability rating.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In October 1998, the Court 
issued an order, which vacated the Board's October 1997 
decision to the extent that it denied entitlement to a 
total disability rating and remanded the case to the Board 
for further adjudication of that issue.  By means of a 
further remand, dated in April 1999, the Board requested 
additional development of the record.  The Board finds 
that, to the extent possible, the RO has completed the 
requested development.  Following such, the RO continued 
its prior denial of the veteran's claim in a rating 
decision dated May 2002.  The case has since been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim and obtained all relevant 
medical evidence designated by the veteran and obtained a 
medical opinion in order to assist the veteran in 
substantiating his claim for VA benefits.

2.  Service connection has been granted for postoperative 
residuals of internal derangement of the left knee, rated 
20 percent disabling; traumatic arthritis of the left 
knee, rated 10 percent disabling; and incisional hernia, 
postoperative hiatal hernia repair, rated 40 percent 
disabling.  The combined rating is 60 percent.

3.  The veteran has a high school education and work 
experience in the textile industry.

4.  The veteran's service-connected disorders of 
postoperative residuals of internal derangement of the 
left knee, traumatic arthritis of the left knee, and 
incisional hernia, postoperative hiatal hernia repair are 
not of sufficient severity to prevent him from securing or 
following substantially gainful employment consistent with 
his education and occupational experience.



CONCLUSION OF LAW

The veteran's service-connected postoperative residuals of 
internal derangement of the left knee, traumatic arthritis 
of the left knee, and incisional hernia, hiatal hernia 
repair, do not meet the schedular requirements for a total 
disability rating based upon individual unemployability, 
nor is the veteran unemployable as a result of his 
service-connected disabilities alone.  38 U.S.C.A. §§ 
5103, 5103A, 5107, (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a)(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified in 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating a claim.  It also includes new notification 
provisions.  Essentially, it requires VA to notify the 
claimant and the veteran's representative, if any, of any 
information, and any medical or lay evidence, not 
previously submitted to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant, 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published in 66 
Fed. Reg. 45, 620, 45, 630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by 
law.  In this regard, by the appealed rating decision, the 
statement of the case, the multiple supplemental 
statements of the case, and the Board's remands including 
its most recent remand in April 1999, the veteran and his 
representative have been notified of the laws and 
regulations concerning his claim for entitlement to a 
total rating based on individual unemployability and the 
evidence needed to support the claim.  Moreover, VA has 
made reasonable efforts to obtain all available relevant 
evidence.  Moreover, it appears that all evidence 
identified by the veteran has been obtained and associated 
with the claims file.  In addition, the RO has provided 
the veteran with VA examinations in March 2000 and 
February 2001 which addressed the issue on appeal.  Thus, 
upon review of the record, the Board is satisfied that the 
veteran has received adequate notice, and that the 
information and evidence necessary for a fair adjudication 
of the issue on appeal have been properly developed and 
associated with the claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, the adjudication of this 
appeal, without further development, or remanded to the RO 
proposes no risk or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the veteran's claim for entitlement to a 
total rating based on individual unemployability is ready 
for appellate review.

Factual Background

The veteran separated from service in July 1975 under 
honorable conditions.  VA initially examined him in 
December 1979.  At that time, he reported employment at a 
bleachery operating related machinery since 1972.  On VA 
examination of the left knee, definite crepitation, around 
and under the lower portion of the left patella on flexion 
and extension, was noted.  X-rays of the left knee were 
normal.  Notwithstanding the radiological findings, 
arthritis of the left knee presumably post-traumatic was 
diagnosed.

Service connection for internal derangement of the left 
knee, variously diagnosed, was granted by an RO rating 
decision in January 1980.  A 10 percent disability 
evaluation was assigned, effective from October 1979.

The VA medical records show in July 1988 the veteran 
underwent a diagnostic and operative arthroscopy.  The 
diagnosis made at that time was chondromalacia patellae, 
left knee, with mild degenerative joint disease (DJD) of 
the mediolateral compartment of the left knee.

By rating decision of September 1989, the veteran's 10 
percent evaluation for internal derangement of the left 
knee was increased to 20 percent, effective November 1998, 
effective the date of medical evaluation by the veteran's 
private physician.  These records revealed a diagnosis of 
chondromalacia of the patella, left knee, and rule out 
meniscal tear of the left knee.  A left knee arthrogram 
was suggested and later revealed an extensive tear of the 
lateral meniscus.  An arthroscopic partial lateral 
meniscectomy was scheduled.  In an August 1989 VA 
examination, there was mild left knee atrophy, range of 
motion accomplished from 0 to 135 degrees and a 
significant amount of patella crepitance with active and 
passive range of motion.  X-rays revealed minimal early 
spur formation involving the articular margin of the 
patella.  The diagnostic impression was left knee 
arthralgia with patellofemoral syndrome.  The veteran was 
also reported at this time to have continuing employment 
in the textile industry.

In September 1989, a medical statement was received by VA 
from W. Berkey, M.D.  He indicated, in pertinent part, 
that the veteran had degenerative arthritis of the left 
knee and was unable to climb, bend, stoop or walk long 
distances.  Dr. Berkey, in records dated in November 1989, 
indicated that while the veteran was disabled from working 
in his present occupation, he was "retrainable."

An "employer's statement" dated in September 1989, shows 
that the veteran has been continuously employed since 
April 1973 as a textile worker and has a high school 
education.

By rating decision of November 1989, a total disability 
rating for individual unemployability was denied.  In July 
1990, the veteran underwent an arthroscopy by VA.  He 
related that his knee was unstable and that he had worn a 
brace for one year.  Physical examination revealed the 
veteran to have crepitus and tenderness of the left knee.  
Range of motion of the left knee was accomplished from 0 
to 130 degrees.  The diagnosis was chondromalacia.  An 
August 1990 statement from Dr. Berkey related that it was 
his opinion that the veteran had a severe degenerative 
left knee and was in need of a knee replacement, even 
considering his young age.  He also related that due to 
the veteran's physical impairment, educational background, 
and his understanding, the veteran was not retrainable and 
was totally and permanently disabled to perform gainful 
employment.

A Board decision dated on September 12, 1990 denied a 
total disability rating for individual unemployability.

VA outpatient treatment records of August 1990 to November 
1990 were associated with the claims folder.  In August 
1990, the veteran was referred to physical therapy and 
underwent training for quadriceps rehabilitation and 
strengthening.  In September 1990, he called the chief of 
staff and requested a letter stating that he needed a 
total knee arthroplasty.  The chief of staff reviewed his 
records and X-rays and indicated to the veteran that he 
did not believe that a total knee arthroplasty was 
warranted at that time.  Later that month, he was seen for 
constant pain of the left knee with an inability to walk 
for any distance.  The VA examiner noted the August 1990 
statement from the veteran's private physician relating 
that the veteran was totally disabled.  The veteran 
indicated that he was unable to work.  The physical 
examination revealed that the veteran had pain and 
swelling of the left knee with a brace.  The assessment 
was chondromalacia.  The veteran was told to continue his 
medication and to keep his appointment in the orthopedic 
clinic.

Submitted in the record was a copy of an evaluation 
performed in November 1990 by Robert F. Eaton, M.D., who 
wrote that the veteran had not worked for the past year 
due to bilateral knee pain.  In connection with his 
evaluation, Dr. Eaton noted that it was "difficult" for 
him to be confident that there was no solution available 
for the knee problem, and that it seemed "inappropriate" 
to suggest that the veteran, who was relatively young, be 
considered "permanently and totally disabled for the rest 
of his life."  Dr. Eaton believed that the veteran had not 
be adequately treated, that he should have some 
psychological evaluation to determine his motivation 
level, and that he "probably" warranted some job training.  
It seemed to Dr. Eaton that the veteran wanted to work, 
but had not been thoroughly rehabilitated.  

In September 1991, the veteran underwent VA orthopedic 
examination.  He complained of progressive pain, 
difficulty walking associated left knee locking and 
popping.  Physical examination revealed he walked with a 
slight limp using a cane.  There was no evidence of 
effusion, erythema, or increased warmth.  Range of motion 
studies revealed extension of 0 degrees and flexion of 120 
degrees.  The left knee was diffusely tender over the skin 
of the patella and around both sides medially and 
laterally over the joint line with no specific joint line 
tenderness.  There was slight crepitus and no ligamentous 
instability on varus or valgus stress.  X-rays showed 
evidence of degenerative joint disease.  The pertinent 
diagnostic impression was left knee arthralgia with normal 
examination and minimal spurring of the patella.

In October 1991, the veteran was again seen by VA 
regarding his request for a total knee arthroplasty.  
According to the veteran, he had worked until a year or so 
earlier when he had been laid off because of his knee.  He 
stated that other employers refused to hire him when they 
learned about his knee.  The veteran related that he had 
attempted to obtain employment at service stations, fast-
food enterprises and businesses in that category.  The 
examiner related the left knee had moderate crepitation 
under the kneecap, moderate laxity, three-quarter inch 
quadriceps atrophy, no effusion and unknown snapping or 
clicking on the posteromedial aspect of the joint.  There 
was no neurological change in the extremity.  It was the 
examiner's opinion that the veteran was not in need of a 
total knee arthroplasty and might never be unless he 
developed much more significant degeneration in the left 
knee joint.

In March 1992, the veteran was hospitalized by VA and 
underwent a diagnostic and operative arthroscopy.  The 
veteran was seen eight days after his left knee 
arthroscopy.  He was still using crutches and complaining 
of pain without them.  Five days later he was fitted with 
an ACL brace for the left knee.  In April 1992, physical 
examination revealed no effusion and good range of motion 
of the left knee.  He did have crepitation with range of 
motion of the knee.  In July 1992, he complained that he 
felt there was no real improvement of his knee.  He 
continued to use the knee brace in spite of good left knee 
stability.  Physical examination revealed no effusion, 
stable ligaments and patellofemoral crepitation.

In April 1992, a Social Security Administration (SSA) 
disability determination was made.  This determination 
indicated, in pertinent part, that the medical evidence 
established that the veteran had severe degenerative joint 
disease of the left knee; he was unable to perform his 
past relevant work as a crewmember or feeder in the 
textile industry; his residual capacity for the full range 
of sedentary work was reduced by inability to work at 
heights and around moving machinery, an inability to 
maintain adequate concentration; and he did not have any 
acquired work skills which were transferable to the 
skilled or semi-skilled work activities of other work.  VA 
medical records, records from his private physician, who 
opined that the veteran was not retrainable, and an 
orthopedic examination ordered by Social Security, which 
related that the veteran would have difficulty sitting for 
a long time with his knees at a right angle and difficulty 
using stairs, were used as the medical evidence in support 
of the disability allowance.  The Administrative Law Judge 
also made note of the effect of the veteran's affective 
disorder and mental retardation/autism as factors 
impacting employability.  

VA outpatient treatment records from May 1993 to June 1994 
were obtained and associated with the claims folder.  
These records showed continued treatment for the veteran's 
left knee disability and treatment for a gastrointestinal 
disability.  In May 1993, the veteran was treated for 
symptoms of gastroesophageal reflux disease (GERD) and 
gastrointestinal (GI) bleeding.  An upper gastrointestinal 
series (UGI) revealed a hernia.  He was hospitalized for 
hiatal hernia repair and in June 1993, developed a 
reaction to the incision tape.  In July 1993, he was seen 
for follow-up treatment of his left knee.  It was noted 
that he was doing fairly well with a left knee brace.  He 
was required to stop the use of nonsteroidal anti-
inflammatory drugs (NSAID) secondary to the development of 
a hiatal hernia and gastric bleed.  He was instructed to 
use Tylenol.  Also in July 1993, he was seen for follow-up 
treatment of his hernia repair.  He related that he had 
abdominal soreness.  He had a small non-healing segment of 
the incision, which had now healed.  In December 1993, he 
was seen complaining of left knee pain for three days' 
duration.  Physical examination revealed no effusion, 
fully good range of motion, and anterior cruciate ligament 
(ACL) laxity.  The diagnoses were ACL defect and 
degenerative joint disease of the left knee.  

In January 1994, the veteran was seen because of the ill 
fit of his left knee brace.  It was determined that a 
smaller brace was need because his left quadriceps had 
atrophied.  In April 1994, he complained that his left 
knee symptoms were getting worse and his medication was 
not providing relief.  His medication was changed.  In May 
and June 1994, he was treated for abdominal pain.  It was 
noted that there was no evidence of a hernia.  The 
diagnosis was nonspecific abdominal pain.

The veteran underwent a VA orthopedic examination in 
September 1994.  He reported his current occupational 
status at that time as "retired."  He complained of 
residual pain, swelling, buckling and giving-way.  
Physical examination revealed normal alignment of the 
extremities.  There were multiple arthroscopic port holes 
in both the suprapatellar and infrapatellar areas.  There 
was full range of motion of the joint.  The left knee 
joint was slightly swollen when compared to the right, but 
not warm to touch.  There was moderate tenderness along 
the medial and lateral joint line.  There was a severe 
amount of patellofemoral crepitation on range of motion, 
which appeared to be moderately painful to the veteran.  
There was lateral instability on extension, which 
suggested a partial anterior cruciate deficient knee.  
X-rays of the left knee showed patellofemoral arthritis.  
The diagnosis was internal derangement of the left knee, 
moderate degree of severity, with lateral instability and 
evidence of anterior cruciate deficiency.

Private medical records were obtained from Memorial 
Mission Hospital and associated with the claims folder.  
These records show that the veteran was seen for abdominal 
pain and syncope.  He was hospitalized with the diagnoses 
of chronic cholecystitis and cholelithiasis.  He underwent 
a cholecystectomy in July 1994.  While he was 
hospitalized, it was noted that he had a large incisional 
hernia, which developed after a wound infection occurred 
after a Nissan fundoplication, by VA in 1993.  An 
incisional hernia repair with mesh was performed.  These 
records reflect a full range of motion of the lower 
extremities.

Medical records from Stephen K. Reich, M.D., were also 
associated with the claims file.  In April 1995, the 
veteran was seen for follow-up treatment of his incisional 
hernia repair.  It was noted that he had done quite well.  
Physical examination revealed that all wounds were healing 
appropriately without signs of infection.  There was some 
erythema over the right anterior abdominal wall.  There 
was also a mass-like effect to the right of the midline 
incision, which was determined to be a dead space that had 
accumulated some fluid.  Two days later, it was noted that 
there were no signs of infection, although there was 
evidence of an area of superficial skin necrosis in the 
midportion of the incision.  In two weeks it was noted 
that the veteran was gaining his strength and moving his 
bowels and bladder without difficulty.  The wound was 
healing appropriately and the large bulging area over the 
right anterolateral wall was clearly less in size.

In May 1995, VA saw the veteran in the outpatient 
treatment clinic for follow-up of his left knee 
disability.  There was crepitation of the patellofemoral 
joint.  The ligaments were stable and there was full range 
of motion.  He was instructed to continue his medications 
and return to the clinic in six months.

In October 1995, the veteran underwent VA examination.  He 
was seen regarding a ventral hernia repair, which was done 
after a large ventral hernia developed after a hiatal 
hernia repair.  Physical examination revealed a 12-inch 
scar in the site of the original hiatal hernia scar for 
the incisional hernia repair.  There were also 12 half-
inch scars from the retainer sutures around in a circle to 
hold the abdomen together until the mesh and the muscles 
of the abdominal wall could heal.  There were no areas of 
tenderness, infection or pain of the abdomen.  The 
pertinent diagnosis was postoperative ventral hernia 
repair (incisional hernia repair) with use of plastic mesh 
with apparently good results.

By rating decision in November 1995, service connection 
for incisional hernia, postoperative hernia repair was 
granted for disability determined to be the result of 
surgical treatment pursuant to 38 U.S.C.A. §§ 1151 (West 
1991).  A 40 percent evaluation was granted effective June 
1994.  A total rating for convalescent purposes pursuant 
to 38 C.F.R. § 4.30 was granted effective from April 1995.  
Effective June 1995, the veteran's incisional hernia, 
postoperative hernia repair was evaluated as 
noncompensable.

A travel board hearing was held on May 24, 1996, in 
Winston-Salem, North Carolina.  The veteran testified that 
he had pain in his left knee and if he removed his brace, 
his pain was worse.  He also related that the left knee 
felt unstable, as if it would give way.  He indicated that 
there was no locking, but he had difficulty using stairs.  
He stated that he always used a cane and that he had 
fallen 2 or 3 times as a result of his left knee 
disability.  He had no problems driving as he drove an 
automatic shift.  As a result of his stomach problems, he 
related that he was unable to lift over 10 pounds in 
weight.  He testified that he last worked in 1989, and had 
attempted to obtain employment from VA, Food Lion and a 
service station, but was not considered after he revealed 
his left knee disability.

The veteran underwent VA orthopedic examination in 
February 1997.  A social survey was also accomplished.  
During the orthopedic examination, the veteran complained 
that his left knee hurt all of the time.  He related that 
he still wore a knee brace even though his doctors 
encouraged him to get off of the brace.  The examiner 
stated that the veteran was obese and that this added to 
his pain.  Physical examination revealed no swelling or 
obvious deformity.  There was a well-healed arthroscopic 
scar.  Range of motion revealed full extension and flexion 
accomplished to 135 degrees.  All ligaments were intact.  
There was no pain with pressure on the patella and there 
was no joint line pain.  He was able to stand on his heels 
and toes and also able to squat.  The examiner noted that 
X-rays did not show evidence of DDD (sic).  X-ray 
examination specifically indicated that there was no 
evidence of fracture, subluxation or significant focal 
degenerative change.  The X-ray impression was an 
unremarkable left knee.  The diagnosis was status post 
arthroscopic meniscectomy without degenerative joint 
disease.  The examiner stated that, in his opinion, he did 
not feel that the veteran had functional loss due to 
weakened movement, excess fatigability, incoordination or 
excessive pain.  Examination showed an excellent 
arthroscopic medial meniscectomy.  Muscle strength was 
4/5, which the examiner believed was due to nonuse.  He 
also noted that the veteran continued to wear his brace, 
although he had been encouraged to discontinue its use and 
strengthen his leg.  The examiner also indicated that it 
was his opinion that the veteran's present condition 
should not cause a reduction in his ability to work when 
considered solely on impairment due to his left knee and 
residuals of a repaired incisional hernia.

A VA magnetic resonance imaging of the veteran's left knee 
in June 1998 to rule out a meniscus tear, was interpreted 
to reveal a complex linear tear involving the anterior and 
posterior horns of the lateral meniscus, with extension to 
the capsular surface and inferior articular surface.  
Myxomatous degeneration involving the anterior and 
posterior horns of the medial meniscus was also noted.

In August 1998 the veteran was hospitalized at a VA 
medical center and underwent left knee diagnostic and 
operative arthroscopy with shaving of a posterior horn 
body and anterior horn lateral meniscus.  When seen in 
October 1999 at a VA ambulatory care clinic for complaints 
of increased bilateral knee pain, the knee was noted to be 
stable with no tenderness, erythema or effusion.

On VA examination in March 2000, the veteran complained of 
multiple left knee symptoms and said that he uses a cane 
for ambulation and described constant horrible daily pain 
that last for hours.  He stated that it affects his daily 
function of standing, walking, sitting and any movement.  
He also stated that it is difficult for him to get around.  
He stated that he is able to brush his teeth, dress 
himself and shower but does not cook or vacuum and does 
not do much walking.  He stated further that he was able 
to drive but only does limited shopping; does not push a 
lawnmower, take out trash, climb stairs or garden.  The 
veteran further stated that he had been a textile worker 
for 17 years and 8 months and that the date of his last 
employment was in September 1989.  He reported that no one 
would hire him, as he is not able to work with his knee.  
It is noted that he was not able to stand for prolonged 
periods (more than 20 minutes) on his left knee, and was 
not able to do any squatting and cannot lift anything over 
10 pounds.  It was noted that the veteran was a well-
developed, well-nourished individual who had abnormal 
posture due to a dorsal kyphosis.  It was also observed 
that he had an abnormal gait with a stiff, limping gait 
and that he uses a cane.  Examination of the left knee 
revealed flexion from 0 to 130 degrees with extension to 0 
degrees.  Posterior drawer test and McMurray's test were 
negative.  The veteran had pain in the left knee on range 
of motion and squatting.  There was fatigue and the 
veteran was not able to squat or repetitively bend and 
extend the knee over 4 or 5 times.  It was also noted that 
he is not able to bear his body weight and not able to 
lift more than 10 pounds.  An X-ray of the left knee 
showed lateral knee compartment degenerative joint 
disease.  Internal derangement of the left knee, 
postoperative arthroscopy with degenerative joint disease, 
was the diagnosis.  The examiner noted that the veteran's 
knee condition affected his usual occupation since he is 
not able to find employment where he must stand for longer 
than 20 minutes, lift anything over 10 pounds or do any 
squatting at all.  The examiner noted further that this 
affected his daily activities and that he is not able to 
do any gardening, climb stairs or do any prolonged walking 
or standing.  It was also noted that he is not able to 
take out the trash if it is over 10 pounds.  The examiner 
opined that all of these difficulties with his employment 
and daily activities stem from the internal derangement of 
his left knee joint.  He further opined that any gainful 
employment would have to be quite sedentary.  He noted the 
jobs that the veteran has applied for such as fast-food or 
service station work, require lifting, standing, and 
squatting, which the veteran is unable to do in this 
current situation.

By a rating decision dated in April 2000, service 
connection for traumatic arthritis, left knee was granted.  
This disability was evaluated 10 percent disabling 
effective from July 1997.

The veteran presented to a VA examination in February 2001 
with complaints of pain in both knees.  He noted that he 
had recently received a new knee brace, which he states 
has been helpful.  He further added that he continues to 
have pain, weakness, stiffness, recurrent subluxation, 
swelling, inflammation, instability, and dislocation, 
locking, fatigue and lack of endurance attributable to his 
left knee.  It was also noted that he had a hiatal hernia 
repair in 1993 and currently has pain around the 
incisional scar area and in the right upper quadrant of 
the abdomen.  He said that he is able to brush his teeth, 
dress himself, shower and walk, drive a car, shop at 
times, and climb stairs.  He stated further that he is 
unable to take out the trash, push a lawnmower, garden, 
vacuum or cook.  

On physical examination of the skin, a mid abdominal scar 
was noted to be present above the umbilicus measuring 25 
by 5 centimeters with a right congenital scar from midway 
down and right lower quadrant also measuring 25 by 5 
centimeters.  He was also noted to have what appeared to 
be a large ventral hernia measuring 15 by 15 centimeters 
and what appeared to be a mass of fatty tissue in the 
right lower quadrant adjacent to the umbilicus area 
measuring 10 by 10 centimeters.  The examiner noted that 
the abdominal scars caused by surgery were linear in 
shape, had some tenderness, pink in color and that there 
was no underlying tissue loss.  The examiner further 
stated that the veteran has disfigurement due to size and 
keloid formation and limitation of function would be 
present due to the hernia resulting from incision.  It 
noted that the texture is firm, surface slightly elevated 
and some adherence is noted.  He added that he does not 
appear to have an inguinal hernia and was also noted to 
appear to have a diastasis recti related to his ventral 
hernia and reduced muscle tone.  The veteran's gait was 
noted to be abnormal, antalgic with a limp.  It was 
further noted that the veteran walked with a cane and 
appears to need a cane for safe minimal ambulation.  On 
examination of the knee, flexion was 0 to 110 degrees, 
secondary to stiffness primarily and secondary to pain.  
Drawer's test on the left knee was abnormal and positive 
and McMurray's test was also positive.  It was noted that 
the veteran had severe bilateral crepitus, left more than 
right.  Following a review of the veteran's clinical 
history, traumatic arthritis left knee with internal 
derangement postoperative and incisional hernia 
postoperative hiatal hernia repair were the diagnoses.  

The examiner stated that the veteran appeared to have some 
limitation in standing and walking both from the ventral 
hernia as well as from his knee.  He added that the 
veteran would likely have difficulty with activities that 
involved bending, stooping, twisting or lifting, noting 
that these activities would be difficult for him given the 
size of the hernia and compounded by the knee wherein he 
has painful limited range of motion, stiffness, and 
instability.  It was also noted that given the size of the 
veteran's hernia, he would likely have difficulty lifting 
or bending, producing pain.  He further reiterated that 
the veteran would have difficulty with employability which 
would involving any bending, stooping, twisting or lifting 
due to the size of his hernia and his compound left knee 
service-connected disability.



Analysis

The veteran has requested a total rating for compensation 
purposes based on individual unemployability.  He is 
presently service connected for postoperative internal 
derangement of the left knee and traumatic arthritis of 
the left knee, rated 20 percent and 10 percent disabling, 
respectively, as well as postoperative residuals of an 
incisional hernia, rated 40 percent disabling.  The 
veteran's combined schedular rating is 60 percent.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent 
or more, or as a result of two or more disabilities 
providing at least one disability is rated at 40 percent 
or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
Substantially gainful employment is defined as work which 
is more than marginal and which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).

In accordance with 38 C.F.R. § 4.16(b), if a veteran does 
meet the above percentage standards for a total rating, 
but is nevertheless unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran should be rated 
totally disabled.  In arriving at such conclusion, the 
veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
other factors having a bearing on the issue will be 
considered.

Here it is observed that in determining whether the 
veteran is entitled to a disability rating based upon 
individual unemployability, neither the veteran's 
nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect 
some factor, which places his case in a different category 
than other persons with equal ratings of disability.  Id.  
Furthermore, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  
Id.

A review of the record reveals that the veteran has a high 
school education.  He has occupational training as a 
crewmember and feeder in the textile industry.  He last 
worked in 1989.

Although the veteran contends that he is unable to work 
because of his service-connected disabilities, the medical 
evidence in its entirety does not support this contention.  
The Board, based on the medical evidence cited above, 
cannot find that the veteran's service-connected 
disabilities evaluated at 60 percent disabling combined, 
cause him to be unable to secure and follow a 
substantially gainful employment, notwithstanding the 
medical opinions rendered on VA examinations in March 2000 
and February 2001 and the findings of a VA social worker 
in October 1997, that the veteran is limited to employment 
requiring minimal physical activity.  Such findings while 
clearly indicating that the veteran has restrictions of 
employment as a result of service-connected disability, do 
not indicate that the veteran is precluded from all forms 
of employment.  The Board has considered the fact that the 
award of Social Security Disability benefits was based on 
the left knee disability, but notes that the records 
relied on were from a private physician who believed the 
veteran required a total knee replacement and that he had 
"severe" arthritis, two factors which were disputed by 
other examiners.  Also other, nonservice-connected 
disabilities have had somewhat of an impact on the 
veteran's employability, such as right knee disorder and 
also the suggestion of psychological disability mentioned 
by the SSA Administrative Law Judge.  While the veteran's 
service-connected disabilities involving the lower 
extremity as well as his incisional hernia residuals 
combine to preclude activities such as lifting, twisting, 
squatting, climbing and prolonged standing, the record 
contains no opinion by a qualified professional that 
sedentary employment is precluded by service-connected 
disabilities.

Here the Board observes that the veteran is capable of 
ambulation, albeit with the use of a cane, and range of 
motion of the left knee is only slightly limited secondary 
to pain and stiffness.  The veteran's hernia residuals 
preclude lifting any more than 10 pounds but is not 
otherwise productive of any other functional restriction.  
Significantly when the veteran was examined in February 
1997, the examiner reviewed the veteran's claims file and 
medical history and opined that the veteran's left knee 
disability and incisional hernia should not cause a 
reduction in his ability to work when considered solely on 
impairment due to these two service-connected disorders.  
Subsequent VA examiners in March 2000 and February 2001, 
while observing restrictions on activities imposed by the 
service-connected disabilities, have not found that such 
disabilities have rendered the veteran incapable of 
employment.  The extent to which he is limited by the 
service-connected disabilities, such limitations are 
contemplated and being compensated by the 60 percent 
combined disability rating currently assigned for his 
condition.

Therefore, the Board finds that entitlement to a total 
disability rating for compensation purposes based on 
individual unemployabiliy must be denied.


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

